DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that claim 8 has been amended to include all the particulars of claim 1 is acknowledge by the office.  This is found to be persuasive and claims 8-11 are rejoined and the Requirement for Restriction filed on 7/12/2022 is withdrawn.

Claim Status
This office action is in response to the filing of 08/17/2022. Claims 1-11 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a further fastening device” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “and/or” in lines 3 and 6, wherein each use of “and/or” results in alternative choice and the use of multiple “and/or” results in an instance where the list of potential alternatives can vary and ambiguity arises, as such, the office is unable to clearly define what exactly the applicant is claiming, for example, if the alternative choices are drawn only to the handle, the device deviates from a suction-extraction aid for a handheld power tool since no power tool would be claimed.
In order to advance prosecution of the application, claim 1 will be interpreted as best understood by the office. 
Claim 3 recites the following 112(b) issues:
The recitation of multiple “and/or” statements (lines 4, 6, 8 and 9), wherein the use of a series of “and/or” results in an instance where the list of potential alternatives can vary and ambiguity arises, as such, the office is unable to clearly define what exactly the applicant is claiming because of the alternative choice diverge from the particulars of a suction-extraction aid for a handheld power tool.
The recitation of:
“the handheld power tool and/or the additional handle includes a spacing to the second fastening interface or to a suction-extraction aid that is greater in a state in which the handheld power tool and/or the additional handle is connected to the first positioning element than in a state in which the handheld power tool and/or the additional handle is connected to the second positioning element” fails to clearly define what the applicant is claiming, because the use of multiple “and/or” and “or” results in a series of alternative choices which makes the claim ambiguous and the examiner is unable to clearly follow what the applicant is claiming, for example, the recitation of the “power tool and/or the additional handle includes spacing of the second fastening interface or to a suction-extraction aid” fails to define how the prior art is to be interpreted because the applicant has introduced multiple alternative choices, wherein the examiner is unable to determine the dimensions to spacing relative to what element due the alternative choices.
In order to advance prosecution of the application, claim 3 will be interpreted as best understood by the office. 
Claim 6 recites “wherein the second fastening interface is connectable partially or entirely detachably to the main body” renders the claim indefinite because the alternative choices are incompatible, Fig. 3c, interface 210 is a separate piece from body 202 and would be detachable from body 202.
In order to advance prosecution of the application, claim 6 will be interpreted as best understood by the office. 
Claim 8 recites the fastening device according to claim 1, which renders the claim indefinite as detailed above.
Claim 10 recites “a further fastening device configured to connect a suction hose to a handheld power tool”, which renders the claim indefinite because the examiner is unable to determine which element in the drawings pertains to “a further fastening device”, as such, the examiner is unable to interpret which element connects the suction hose to the tool since the claim 1 has already claimed the fastening device.
In order to advance prosecution of the application, claim 10 will be interpreted as best understood by the office. 
Claim 10 recites the limitation " a handheld power tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites “the further joint unit of the suction-extraction aid and/or the joint unit of the fastening device comprises a resetting element”, renders the claim indefinite because the alternative choice of the suction-extraction aid has no resetting element, thus the claim language lacks continuity with the specification.
In order to advance prosecution of the application, claim 11 will be interpreted as best understood by the office. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewster (US Pub 20130213683).

Regarding Claim 1, Brewster discloses a fastening device (Fig. 9, the two-piece assembly of adapter 150a and the components of tool 110 which connect suction pipe 122 to tool 114 with member 174 being one of the elements connecting collector 110 to adapter 150a, as shown in Fig. 8, the examiner notes that the examiner is examining the embodiment of Figs. 1-3, wherein applicant’s Fig. 3c, device 200 comprises body 202 and interface 210 which are join at joint unit 212) for a suction hose (122-Fig. 5), comprising: 
a main body (150a-Fig. 9)  having a first fastening interface (Fig. 8, portion of adapter 150a which is in contact with band 158a) configured to fasten the main body to a handheld power tool (114-Fig. 7) and/or to an additional handle (162-Fig. 7) and (Fig. 7, adapter 150a is configured to fasten to both tool 114 and grip 162), and a second fastening interface (Fig. 9, pipe 122 is a part of collector 110, and the interface is all the components of collector 110 which interfaces with adapter 150a) configured to fasten the suction hose to the main body (Fig. 9 and paragraph [0076], collector 110 is fastened to adapter 150a); and 
a joint unit (174-Fig. 9) configured to movably connect the suction hose to the handheld power tool and/or to the additional handle (Fig. 9 and paragraph [0076-0077], cam 186 is actuated to place member 174 is a lock or unlocked position with the housing of collector 110, wherein adapter 150a which is connected to tool 114 and grip 162 is detachably connected to collector 110).

Regarding Claim 2, Brewster discloses wherein the joint unit includes a resetting element (198-Fig. 9).

Regarding Claim 3, Brewster discloses wherein: 
the first fastening interface includes a first positioning element (Fig. 9, top end of slot 166) and a second positioning element (Fig. 9, bottom end of slot 166), 
the at least two positioning elements are configured for a non-positively (Figs. 8-9, band 158a is in a loose configuration within slot 166) and/or positively locking connection (Figs. 8-9, band 158a is in a tight configuration within slot 166) of the fastening device to the handheld power tool and/or to the additional handle (Fig. 8, adapter 150a connects grip 162 to tool 114), 
the handheld power tool and/or the additional handle includes a spacing to the second fastening interface or to a suction-extraction aid that is greater in a state in which the handheld power tool and/or the additional handle is connected to the first positioning element than in a state in which the handheld power tool and/or the additional handle is connected to the second positioning element (Fig. 8 and paragraph [0075], band 158a allows the grip to be rotated about neck 154 of tool 114, wherein the spacing between grip 162 and collector 110 can be greater or lesser).

Regarding Claim 4, Brewster discloses wherein the second fastening interface has at least one first fastening element (170-Fig. 9) configured to, in a fastened state, lie against the suction hose or partially engage around the suction hose (Fig. 9, clamp 170 is partially engaged with the housing of collector 110).

Regarding Claim 5, Brewster discloses wherein the second fastening interface has at least one second fastening element (174-Fig. 9) configured to be movable relative to the at least one first fastening element (Fig. 9, member 174 is displaced relative to member 170).

Regarding Claim 6, Brewster discloses herein the second fastening interface is connectable partially or entirely detachably to the main body (Fig. 9, plate 183 is detachable from adapter 150a).

Regarding Claim 8, Brewster discloses A system comprising: the fastening device according to claim 1 (see claim 1 rejection above); and 
a suction-extraction aid (230-Fig. 5) including a further joint unit (234-Fig. 5).

Regarding Claim 9, Brewster discloses wherein a joint axis of the suction- extraction aid (206-Fig. 5) is parallel to a joint axis of the fastening device (202-Fig. 5).

Regarding Claim 10, Brewster discloses a further fastening device (234-Fig. 5) configured (paragraph [0081]) to connect a suction hose (230-Fig. 5) to a handheld power tool (114-Fig. 5).

Regarding Claim 11, Brewster discloses wherein: 
the further joint unit of the suction-extraction aid and/or (examiner chooses the further joint unit) the joint unit of the fastening device comprises a resetting element (35-Fig. 2) configured such that the suction-extraction aid, in a state in which the suction-extraction aid is connected to the fastening device via a suction hose, is acted on with a force directed oppositely to the fastening device (Fig. 2 and paragraph [0056], spring 35 axial displaces head 230 away from adapter 150a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brewster (US Pub 20130213683) as applied to the parent claim above, and further in view of Olver (US Pub 20100096511).

Regarding Claim 7, Brewster discloses the second fastening interface.
However, Brewster is silent regarding wherein the second fastening interface has at least one cable tie element.
Olver teaches wherein a second fastening interface (20-Fig. 3) has at least one cable tie element (C-Fig. 3).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the housing of the dust collector and adapter of Brewster, to have incorporated the tying member of Olver, so to ensure that the suction pipe is held in a parallel relationship with the power tool in order to prevent damage to the suction head during tool operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/17/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731